WESTCOTT, J.,
delivered the opinion of the court.
Whether a writ of error shall issue from this court to bring up the record of a judgment in a case of habeas corpus is a matter of discretion with the court. It does not issue as a matter of course, either from the court or the clerk’s office. This discretion cannot be intelligently exercised upon the mere motion of the party seeking the writ without any statement of the case which he proposes to present. A petition setting forth the nature of the case, accompanied by a certified copy of the record of the judgment, is the proper basis of a motion in this court for the writ. This motion is an ese parte proceeding, and unless so directed by the court, there is no necessity id)'' notice to the adverse party. This *633was the practice adopted in the case of ex parte Edwards, 11 Fla., 174. An examination of the papers will shoyv'that. that case was presented upon petition.